Citation Nr: 1501747	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as exposure to asbestos.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A travel Board hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the record.  

Additional evidence and argument was submitted in August 2014.  The additional argument is addressed in the decision below.  The additional evidence submitted relevant to claims being decided herein is duplicative of evidence previously submitted and considered by the RO.  Therefore waiver of initial consideration of this evidence by the RO is not necessary. See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the VBMS/Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation. 

2.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

3.  Bilateral hearing loss is not etiologically related to active service.

4.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a December 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA audiological examination in November 2009 and May 2012, and an addendum opinion was provided in June 2012.  The Board finds the VA examinations and opinions in conjunction are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The November 2009 and May 2012 VA examiners personally interviewed and examined the Veteran.  The May 2012 VA examiner also elicited a history from him and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of any examination. 

The Veteran presented testimony before the undersigned in a July 2014 hearing, and a transcript of that hearing is of record.  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) . Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sensorineural hearing loss, an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155 . 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis

The Veteran contends that hearing loss and tinnitus are related to noise exposure incurred in service.  After reviewing all the lay and medical evidence, including the Veteran's hearing testimony and lay statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral hearing loss and tinnitus are not related service. 

During the July 2014 Board hearing, the Veteran reported in-service exposure to noise from working conditions, generators, helicopters, mortar fire, and live rocket attacks.  Pre-induction examination reflects that the Veteran reported having ear infections and recurring ear problems in childhood.  Service treatment records contain no specific complaints or diagnoses relating to hearing loss or tinnitus.  Although the Veteran contends he had hearing loss prior and subsequent to service, the pre-induction and separation examinations do not show a hearing loss disability.  See Hensley.  

On the pre-induction examination, the ears and drums were normal.  Audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
5
0
0
N/A
15


On the separation examination, ears and drums were normal.  Audiological evaluations showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
10
LEFT
10
10
10
N/A
15

The earliest evidence of a hearing loss disability of record was in 2008, over 35 years after the Veteran's separation from service.  A November 2010 private opinion was provided by J. A., M. D.  Dr. J. A. stated that the results of the audiometric testing in 2008 and 2009 revealed a mild low-frequency mixed loss, with high frequency bilateral moderate to severe sloping sensorineural hearing loss, in the higher frequencies.  Dr. J. A.'s audiometric evaluation was provided in with all findings in graphical form showing a 40 decibel loss in the 4000 frequency range in the left ear in October 2008 and September 2010.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder). 

Dr. J. A. also noted that in 2010, the mixed loss changes were less apparent, but there remains significant, sever high-frequency sensorineural hearing loss likely the reason for the tinnitus complaints.  Dr. J. A. further opined, based on the Veteran's clinical evaluation, multiple audiometric testing data, review of history and physical examination over the last several years, that the history of his hearing loss and current tinnitus date back to his military exposure some forty years prior.  

The Veteran was afforded a VA audiological examination in July 2009.  The examination included a review of the Veteran's military, occupational, and or recreational noise exposure.  



On a VA audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
10
5
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear.  The VA examiner stated that the Veteran's audiometric thresholds were within normal limits in each ear.  The July 2009 VA examination does not show a hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 . 

On a VA audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
30
LEFT
5
5
20
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  

The May 2012 VA examiner indicated that the Veteran had sensorineural hearing loss in both ears.  He opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  His rationale was that puretone results were within normal limits at pre-induction and separation examinations with no significant threshold shifts and the Veteran's reports of previous occupational and recreational noise exposure.  In a June 2012 opinion further opined that the Veteran's tinnitus was less likely than not caused by or related to military noise exposure.

The evidence of record does not show that hearing loss was manifest to a compensable degree within one year of the Veteran's separation from service.  In that regard, the earliest evidence of a hearing loss disability was in 2008.  At issue is whether the Veteran's current hearing loss and tinnitus are etiologically related to his reported in-service noise exposure. 

The Veteran has reported exposure to noise from engines, helicopters, mortar fire, and rocket attacks.  The Veteran is competent to identify noise exposure in service and he is competent to report noticing ringing in the ears or hearing problems in service.  The Board finds, however, that the Veteran's reports are not entirely credible. 

The Board finds that while the Veteran likely had some noise exposure in service, the record shows that there are inconsistencies in the Veteran's reports.  With respect to tinnitus, the Veteran has reported various dates on onset.  In his 2008 VA Form 21-526, he reported the disability began in 2008.  According to the 2010 report from Dr. J. A., the Veteran reported that the tinnitus began 20 years prior.  While he noted tinnitus has been a problem for over 20 years, he reportedly did not know in what manner the problem developed and there was no setting identified in which it first occurred.  In his opinion, Dr. J. A. acknowledged that the Veteran was experiencing constant tinnitus with an onset more than 20 years prior.  During the July 2009 VA examination, the Veteran reported that the onset was more than 20 years ago.  According to the May 2012 VA examination report, the Veteran reported the onset to be more than 40 years prior.  However, the Board notes that the Veteran's report in 2012 and since of hearing problems 40 years prior is inconsistent with prior statements. 

The Board finds that the Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation, and the Board finds that tinnitus did not manifest in service.  While the Veteran described hearing problems and problems with tinnitus in service; no such problems were noted in his service treatment records, or for 35 years after his separation from service.  Significantly, the Veteran did not seek any treatment for hearing problems or tinnitus from the date of his separation from service until after he initiated his present claim.  In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1972 to 2008, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for over 35 years is one factor, along with other evidence discussed above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have hearing loss or tinnitus in service or shortly after his separation from service. 

There are conflicting opinions of record with regard to the etiology of the Veteran's current hearing loss and tinnitus.  According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the 2012 VA audiologist's opinion provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss and tinnitus. 

The May 2012 VA audiology examination included a review of all pertinent evidence of record, to include the November 2010 private opinion and audiograms.  The Veteran's reported history was also noted in the examination report. The VA audiologist noted the Veterans in-service noise exposure including helicopters, jet engines, artillery, rockets, engines and track vehicle noises.  The Veteran's MOS duty was also noted in this regard.  The VA audiologist noted that the Veteran's chief complaint was hearing loss and constant bilateral tinnitus for the last 40 years.  Some post-service noise exposure was also noted to include occupational exposure as an autobody repairman and a train conductor as well as recreational noise exposure including motorcycles and hunting.  Based on this evidence, as well as on the Veteran's hearing presentation, the VA audiologist found that the Veteran's hearing loss and tinnitus were not likely related to active military service.  The Board finds that sound reasoning has been provided for the opinions rendered by the VA examiner.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In contrast, the Board finds that the November 2010 private opinion is less probative in this case.  Although he stated he reviewed the history, the November 2010 examiner's opinion does not reflect that he considered the service treatment records or post-service noise exposure.  Additionally, the November 2010 opinion is internally inconsistent regarding the onset date of the Veteran's tinnitus.  The examiner initially states that the reported constant tinnitus had been present for greater than 20 years but later indicates complaints of tinnitus for 20 years.  Thus, the Board has accorded greater probative weight to the May and June 2012 VA opinions.  Accordingly, the Board finds that the weight of the evidence shows that current bilateral hearing loss and tinnitus are not etiologically related to service.

The Board finds that the Veteran's lay statements were considered, generally, by a May 2012 VA examiner; however, little probative weight was accorded to the Veteran's statements due to the lack of corroborating evidence of record and the lack of treatment for 35 years after the Veteran's separation from service.  As the Board has already discussed above, the Veteran has not provided credible lay evidence of in-service hearing problems or tinnitus and the Board finds that the Veteran has not been credible in reporting the date of onset.  The Board has denied service connection in this case, based on the lack of credible evidence of hearing loss and tinnitus in service, on the lack of continuity of symptomatology since the Veteran's separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current hearing loss in service. 

While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board finds that his lay contention regarding the etiology of the current bilateral hearing loss is outweighed by the specialist's opinion that the current hearing loss and tinnitus are unlikely to be a result of military service.  In the Veteran's argument he has also referenced a 2005 report by the National  Academies of Science Institute of Medicine (IOM) entitled "Noise and Military Service."  The Board notes that the references to the IOM study are too general in nature to provide the necessary evidence to show that current hearing loss or tinnitus are related to noise exposure in service many years earlier.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). 

Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, the competent, credible and probative evidence of record does not show that hearing loss or tinnitus were incurred or aggravated in service.  Sensorineural hearing loss did not manifest within a year following the Veteran's separation from service.  Therefore, the Board concludes the evidence is against finding that the Veteran has bilateral hearing loss and tinnitus etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

During the July 2014 Board hearing, the Veteran alleged that his hypertension is secondary to his coronary artery disease.  Although a the Veteran underwent a VA examination in June 2009, there is no opinion regarding whether hypertension is caused by or related to service or regarding whether service-connected coronary artery disease caused or aggravated his hypertension.  Furthermore, the Veteran has not been provided with proper VCAA notice regarding such secondary aspect of his claim of entitlement to service connection for hypertension. Such should be accomplished on remand.

The Veteran also contends that his COPD is related to his service, specifically to exposure to asbestos.  Private treatment records include diagnoses of COPD.  Based on the MOS of track vehicle mechanic that is listed in the Veteran's Form DD-214 and VA's indication that occupations that manufacture or service products such as clutch facings and brake linings have high incidents of asbestos exposure, the Board resolves reasonable doubt in favor of the Veteran to find that he was potentially exposed to asbestos in service.  38 C.F.R. § 3.102; M21-1MR, Part VI, ¶ 7.21(b)(1); VAOPGCPREC 6-2003 (Oct. 28, 2003) (instructing that the Board must consider relevant factors in the M21-1MR adjudication manual when adjudicating asbestos-related claims).  The Veteran has not been afforded a VA examination in order to address whether he is entitled to service connection for COPD, to include as due to asbestos exposure.  In light of the evidence of record, the Board finds that remand is necessary to request a VA examination in order to determine if the Veteran's claimed COPD is etiologically related to service, to include exposure to asbestos. 

Moreover, the Veteran has submitted additional private treatment records dated through December 2012 regarding his COPD and February 2013 regarding his hypertension.  On remand, efforts must be taken to identify and obtain any additional outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to his service-connected coronary artery disease. 

2.  All VA treatment record dated from 2012 to the represent should be associated with the record. 

3.  The Veteran should be given an opportunity to identify any outstanding private VA treatment records dated from 2012 to the present referable to his hypertension and COPD.  Thereafter, attempt to obtain and associate with the record any properly identified records  

4.  After obtaining any outstanding treatment records, forward the entire file an appropriate medical professional so as to obtain an opinion regarding the etiology of the Veteran's hypertension.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The examiner should review the claims file with attention to the history of diagnosis and treatment for hypertension.  The examiner is asked to answer the following:

a.  Is it at least as likely as not that the Veteran's hypertension began in or is otherwise related to his period of active duty ? 

b.  Is it at least as likely as not that the Veteran manifested hypertension within one year of his service discharge in January 1972?

c.  Is it at least as likely as not that the Veteran's coronary artery disease caused or aggravated his hypertension? 

If the VA examiner opines that the Veteran's hypertension is aggravated by the service-connected coronary artery disease, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the hypertension before the onset of aggravation.

The examiner is directed to specifically consider the February 2013 opinion from N. A., M.D. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The rationale for any opinion offered should be provided.

5.  Afford the Veteran the appropriate VA examination to determine the nature and etiology of his current COPD, to include as due to asbestos exposure.  The examiner should offer an opinion as to whether it at least as likely as not (i.e., probability of 50 percent) that COPD had its onset in service or is otherwise related to service, to include as due to claim exposure to asbestos. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner in rendering the opinion.  The rationale for any opinion offered should be provided.

6.  After all development has been completed, the AOJ should review the case again based on the additional evidence received since the 2012 statement of the case.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


